13-2731-cv
     Gortat v. Capala Brothers, Inc.,




                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
     CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
     EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 10th
 3   day of June, two thousand fourteen.
 4
 5   Present:
 6                      BARRINGTON D. PARKER,
 7                      DEBRA ANN LIVINGSTON,
 8                      CHRISTOPHER F. DRONEY,
 9
10                     Circuit Judges.
11   _____________________________________
12
13   MIROSLAW GORTAT, HENRYK BIENKOWSKI, GRZEGORZ
14   DRELICH, MIROSLAW FILIPKOWSKI, ARTUR LAPINSKI,
15   JAN SWALTEK, on behalf of themselves and on behalf of
16   all others similarly situated,
17
18                                Plaintiffs-Counter-Defendants-
19                                Appellees,                                    13-2731-cv
20
21   ARTUR KOSIOREK, HENRYK STOKLOSA,
22
23                                Plaintiffs-Appellees,
24
25                      v.
26
27
28
29
 1   CAPALA BROTHERS, INC., PAWEL CAPALA, ROBERT
 2   CAPALA,
 3
 4                          Defendants-Counter-Claimants-
 5                          Appellants,
 6
 7   FELIPE (PHILLIP) E. ORNER,
 8
 9                     Appellant.
10   _____________________________________
11
12                                                         ROBERT WISNIEWSKI, Esq., New York, New
13                                                         York, for Appellees.
14
15                                                         FELIPE (PHILLIP) E. ORNER, Esq., Flushing,
16                                                         New York, for Appellants and pro se.
17
18          Appeal from orders and judgment of the United States District Court for the Eastern District

19   of New York (Glasser, J.).

20          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

21   DECREED that the judgment of the district court is AFFIRMED.

22          Following six years of litigation over unpaid wages under the Fair Labor Standards Act of

23   1938, 29 U.S.C. § 201 et seq., and New York law, Appellees prevailed following a two-week jury

24   trial on each of their claims, as well as counterclaims asserted against them. Appellants Capala

25   Brothers, Inc., Pawel Capala, and Robert Capala now appeal a host of orders and decisions issued

26   before, during, and after trial, as well as the judgment entered by the District Court. For

27   substantially the same reasons as the District Court below, we affirm the District Court’s orders and

28   judgment on appeal. Appellant Felipe Orner also appeals an order of the district court imposing

29   sanctions upon him. Again, for substantially the same reasons as the District Court below, we affirm

30   the District Court’s order as to Orner. We have considered all of Appellants’ remaining arguments

31   – including their challenge to the district court’s impartiality – and have found them to be waived

                                                      2
1   or without merit. Accordingly, the judgment of the District Court and the order as to Orner are

2   AFFIRMED.

3

4                                              FOR THE COURT:
5                                              Catherine O’Hagan Wolfe, Clerk
6
7




                                                  3